PUBLIC FINANCE
Because of the controlling language of Article II, Section 3 of the Oklahoma Constitution, it would not be lawful for the Legislature to impose the payment of twenty (0.20) cents per acre by the Commissioners of the Land Office from each annual installment for the lease of school land for agricultural or grazing purposes, said sum to be paid to the County Treasurer of the county where such school land is located.  The Attorney General has considered your request for an opinion wherein you ask the following question: "May the Legislature impose the payment of twenty cents (0.20) per acre by the Commissioners of the Land Office from each annual installment for the lease of school land for agricultural or grazing purposes, said sum to be paid to the county treasurer of the county where such school land is located?" Exempting Subsections 13-33 (college land). Article II, Section 3 of the Oklahoma Constitution controls the use and apportionment of monies by the Commissioners of the Land Office. That provision is as follows: "The interest and income of the permanent school fund, the net income from leasing of public lands which have been or may be granted by the United States to the State for the use and benefit of the common schools, together with any revenues derived from taxes authorized to be levied for such purposes, and any other sums which may be added thereto by law, shall be used and applied each year for the benefit of the common schools of the State, and shall be, for this purpose, apportioned among and between all the several common school districts of the State in proportion to the school population of the several districts, and no part of the fund shall ever be diverted from this purpose, or used for any other purpose than the support and maintenance of common schools for the equal benefit of all the people of the State." This provision of the Constitution provides that the funds controlled by the Commissioners of the Land Office shall be "apportioned among and between all of the several common school districts in the State in proportion to the school population of the several districts" and for the "equal benefit of all the people of the State." These two provisions of this section would prohibit apportionment of lease monies on the basis of the amount of land located in each county. A formula, such as the one proposed in this question, which provides for disbursements to the County Treasurer based upon the number of acres in each county would be in violation of these provisions.  It is, therefore, the opinion of the Attorney General that your question must be answered as follows: Because of the controlling language of Article II, Section 3 of the Oklahoma Constitution it would not be lawful for the Legislature to impose the payment of twenty (0.20) cents per acre by the Commissioners of the Land Office from each annual installment for the lease of school land for agricultural or grazing purposes, said sum to be paid to the County Treasurer of the county where such school land is located.  (DON McCOMBS, JR.)